DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 03/30/2022. This Action is made FINAL.

Claims 1, 4-7, 10-12, 14-15, and 18-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments to claims 1, 7, and 15 adding the limitation of “performing autonomous driving control according to the first actual position data and the second actual position data” integrate the abstract idea into a practical application and therefore the rejections under 35 U.S.C. 101 are withdrawn.

Claims 4-6, 10-12, and 18-20 are dependent on claims 1, 7, or 15 and therefore the rejections under 35 U.S.C. 101 are withdrawn.

Amendments to claim 14 “A non-transitory computer readable storage medium” direct the claim to a statutory subject matter and therefore the rejection under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages 10-13, filed 03/30/2022, with respect to the rejection(s) of claim(s) 1-2, 7-8, 13, 14, and 15-16 under 35 U.S.C 102(a)(2) are moot as claims 2, 8, 13, and 16 have been cancelled and amendments to independent claims 1, 7, and 15 introduce new limitations not considered in the previous office action and therefore the rejection under 35 U.S.C. 102(a)(2) is withdrawn. 
However, examiner makes note in reference to the argument on Remarks page 13 para 2 with regard to teachings of relative or absolute position data. Applicant argues the use of absolute position data in the prior art, examiner disagrees and further points out any sensor located on one part of the vehicle body measuring any location or position data of the other vehicle body by definition is relative position data as further explained in the rejections below.

Applicant’s arguments, see Remarks pages 13-16, filed 03/30/2022, with respect to the rejection(s) of claim(s) 3-6, 9-12, and 17-20 under 35 U.S.C 103 are moot as claims 3, 9, and 17 have been cancelled and amendments to independent claims 1, 7, and 15 introduce new limitations not considered in the previous office action and therefore the rejection under 35 U.S.C. 103 is withdrawn. 
However, examiner makes note in reference to the argument on Remarks page 15 para 2 with regard to teachings of relative or absolute position data. Applicant argues the teachings of Rauh relate to physical quantities and not relative position data, however, distance is a physical quantity and a sensor can only measure relative distance from where it is located (i.e. on a vehicle body). Further applicant argues Rauh’s teachings of comparing multiple sensors signals, applicant argues that Rauh only compares sensor data to a threshold valid to determine plausibility, however, Rauh teaches the use of values of additional sensor elements to check for plausibility and therefore the combination of Rauh ( checking sensors are in a corresponding relationship) and Ferrer (sensors for relative position data) teach the limitations as further explained in the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10-12, 14-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer in view of Rauh and further in view of Carter et al (US 20190235504 A1) henceforth referred to as Carter.

Regarding Claim 1 Ferrer teaches
A method for autonomous driving control, wherein, the method is applied to a vehicle, the vehicle comprises a first vehicle body and a second vehicle body, the first vehicle body and the second vehicle body are connected in a non-rigid manner(para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.” ), the method  is implemented by a processor of a device for autonomous driving control and comprises: 
obtaining first actual position data of the first vehicle body(para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.”);  
obtaining relative position data between the second vehicle body and the first vehicle body (para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.”); 
determining second actual position data of the second vehicle body according to the first actual position data and the relative position data (Determining the actual position of the first vehicle body followed by the relative position of the second vehicle body would imply the actual location of the second vehicle body.); and
wherein, the obtaining relative position data between the second vehicle body and the first vehicle body comprises: 
obtaining first relative position data of the second vehicle body relative to the first vehicle body(para [0075] line 1-13 : “Such controller(s) and sensors of vehicle 100, including DMU 280 and position sensors 285, are configured to detect, measure, convert, and communicate dimensions of and positions of points located on vehicle 100 and trailer TR as they move during operation, and they articulate about hitch point HP during such movement. This capability enables V2V and V2I BSM enabled communication of static and dynamic positions and volumetric envelopes (ENV, FIG. 2) or polyhedrons of and electronic representations of vehicle 100 and articulating trailer TR in absolute positions as well as relative positions related to vehicle 100 and trailer TR, a trailer hitch and hitch point (HP) of vehicle 100, and other vehicles OVs and roadway infrastructure (ITS) in a particular area and roadway.”). However, Ferrer does not explicitly teach performing autonomous driving control according to the first actual position data and the second actual position data;
obtaining second relative position data of the first vehicle body relative to the second vehicle body;
determining whether the first relative position data and the second relative position data are in a corresponding relationship, wherein the first relative position data and the second relative position data being in the corresponding relationship comprises: the first relative position data and the second relative position data being the same, or, a difference between the first relative position data and the second relative position data is within a preset range; and
if a result of the determining is yes, determining the first data as the relative position data.

However, in the same field of endeavor (sensor systems for vehicles) Rauh teaches wherein, the obtaining relative position data between the second vehicle body and the first vehicle body comprises: 
obtaining first and second data (para [0029] line 1-3 : “Likewise, the first and second sensor signals may be generated using comparable measuring principles and different measuring points. In addition, the first and second sensor signals may be generated by sensor elements using non-comparable measuring principles and identical and/or different measuring points.”, As Ferrer teaches sensors disposed on both the vehicle cabin and the trailer as shown in Ferrer Fig. 2 thus collecting relative position data both between the first vehicle body and the second vehicle body, in addition to Rauh teaching the use of specifically a first and a second sensor, the combination of Ferrer and Rauh teaches obtaining second relative position data of the first vehicle body relative to the second vehicle body); 
determining whether the first data and the second data are in a corresponding relationship (para [0029] line 16-19 : “In such a plausibility checking method it is checked, for example, whether the first sensor signals exceed a predefined first threshold value and whether the second sensor signals exceed a predefined second threshold value.”, para [0032] line 5-11 : “Plausibility checking unit 36 of evaluation and control unit 30 recognizes an instantaneous value of the first physical quantity detected by first sensor element 12 as plausible if an instantaneous value of the second physical quantity detected by second sensor element 22 lies within corresponding first reliability range RR of first sensor element 12.”), wherein the first relative position data and the second relative position data being in the corresponding relationship comprises: the first relative position data and the second relative position data being the same, or, a difference between the first relative position data and the second relative position data is within a preset range (para [0032] line 5-11 : “Plausibility checking unit 36 of evaluation and control unit 30 recognizes an instantaneous value of the first physical quantity detected by first sensor element 12 as plausible if an instantaneous value of the second physical quantity detected by second sensor element 22 lies within corresponding first reliability range RR of first sensor element 12.”, the first sensor element is determined to be plausible when the second sensor element lies within a corresponding first reliability range RR of the first sensor element, which is to say that a first sensor is plausible when the first sensor data is in a corresponding relationship with a second sensor where the difference between the first sensor data and the second sensor data falls within the preset range of the reliability range RR. Using the plausibility checking of Rauh in combination with the sensor system of Ferrer teaches wherein the first relative position data and the second relative position data being in the corresponding relationship comprises: the first relative position data and the second relative position data being the same, or, a difference between the first relative position data and the second relative position data is within a preset range);
if a result of the determining is yes, determining the first data as the valid data(para [0029] line 19-22 : “If this is the case with the two sensor signals, then the first sensor element whose plausibility is to be checked is considered to be functional and the first sensor signals are considered valid.”, The combination of the system of Ferrer and the method of Rauh would then teach using a first and second relative position data to check the plausibility of the first relative position sensor data and in the case where it is determined the first and second relative position data correspond, using the first relative position data as it is considered valid).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the sensor system of Ferrer with the sensor plausibility checking system of Rauh because “checking the plausibility of sensor signals ensure that in the event of a defective sensor element no undesirable behavior occurs in a system” (Rauh para [0004] line 2-4). However, the combination does not explicitly teach performing autonomous driving control according to the first actual position data and the second actual position data.

However in the same field of endeavor (sensor systems for semi-trucks) Carter teaches performing autonomous driving control according to the first actual position data and the second actual position data (para [0014] line 1-3 : “Examples described herein include a semi-truck that can be autonomously driven while attached to a cargo trailer.”, para [0017] line X-X : “According to various examples, the autonomous control system of the semi-truck can receive sensor data from the first and second sets of sensors to dynamically generate a fused, live sensor view of the entire surrounding environment of the truck. It is contemplated that because the respective motions of the tractor and trailer comprise separate but dependent reference frames, the control system can dynamically execute coordinate transformation instructions on sensor data from the second set of sensors to generate the live sensor view. In doing so, the control system can account for the sensor data from the second set of sensors being in a different global coordinate system than the first set of sensors”, As Carter teaches performing autonomous control using sensor data to account for the relative positions of the first and second vehicle body, when using the position data of the combination of Ferrer and Rauh, the combination of Ferrer, Rauh, and Carter teaches the performing the autonomous driving control according to the first actual position data and the second actual position data);

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Ferrer and Rauh with the system of Carter to assist in autonomous control.

Regarding Claim 4 the combination of Ferrer, Rauh, and Carter teaches The method for autonomous driving control according to claim 1, further the combination of Ferrer and Rauh teaches further comprises: if the first relative position data and the second relative position data are not in a corresponding relationship, re-obtaining the first relative position data and the second relative position data(Rauh para [0028] line 6-8 : “In this case, the first and second sensor signals are read out cyclically and compared with one another by an evaluation and control unit.”, As the method teaches the sensor data is read out cyclically to determine if the first sensor data is plausible and the system of Ferrer is a system designed to track a trailer in real time, it would be inherent that in the case the second relative position data does not correspond with the first relative position data that the data is re-acquired on the next cycle. ).

Regarding Claim 5 the combination of Ferrer, Rauh, and Carter teaches The method for autonomous driving control according to claim 1, further Ferrer teaches wherein, the obtaining the first relative position data of the second vehicle body relative to the first vehicle body comprises: 
obtaining first relative position sub-data of the second vehicle body relative to the first vehicle body, wherein, the first relative position sub-data is obtained through a first sensor, and the first sensor is set between the first vehicle body and the second vehicle body(para [0077] line 1-13 :  “For example, position sensors 285 may receive and communicate via wireless signals WS such DPs as navigation location data and/or as positions of points of corners (CPs) on vehicle 100 and/or trailer TR, which CPs may be absolute or relative to other points on vehicle 100 and trailer TR, such as a hitch point (HP) located on vehicle 100, about which vehicle 100 and trailer TR articulate relative to one another during operation. Such DPs may include information defining points on vehicle 100 and trailer TR, in Cartesian and/or spherical coordinates, as well as the electronically representational polyhedrons or envelopes that substantially represent and enable electronic representations of vehicle 100 and trailer TR.”, Fig. 2, Fig. 2 shows the sensors 285 located on vehicle 100 between the first vehicle body and the second vehicle body); 
and Rauh further teaches obtaining first sub-data, wherein, the first sub-data is obtained through a first sensor(para [0028] line 1-6 : [0028] Different methods are known for checking the plausibility of first sensor signals of a first sensor element with second sensor signals of a second sensor element. For example, the first and second sensor signals may be generated by sensor elements using comparable measuring principles and identical measuring points.)
 obtaining second sub-data, wherein, the second sub-data is obtained through a second sensor para [0028] line 1-6 : [0028] Different methods are known for checking the plausibility of first sensor signals of a first sensor element with second sensor signals of a second sensor element. For example, the first and second sensor signals may be generated by sensor elements using comparable measuring principles and identical measuring points.; 
determining whether the first sub-data and the second sub-data are the same (para [0028] line 8-11 : “In this plausibility check the sensor signals may be compared with one another directly and/or via a quotient and/or via a difference.”); 
if a result of the determining is yes, determining the first sub-data or the second sub-data as the first data (para [0029] line 19-22 : “If this is the case with the two sensor signals, then the first sensor element whose plausibility is to be checked is considered to be functional and the first sensor signals are considered valid.”, The first sensor data being considered valid indicates the use of the first sensor data. The combination of the system of Ferrer and the method of Rauh would then teach obtaining first and second relative position sub-data from respective first and second sensors location between the first and second vehicle body and further determining whether the first and second relative position sub-data are the same and if they are using the first relative position sub-data).


Regarding Claim 6 it constitutes a duplication of parts of claim 1 above and therefore has no patentable significance as a new and unexpected result is not produced as the limitations of claim 6 only introduce further redundancy in the checking of corresponding data from more sensors. Further Ferrer teaches the obtaining of relative position data from sensors disposed between the first and second vehicle body (para [0077] line 1-13 :  “For example, position sensors 285 may receive and communicate via wireless signals WS such DPs as navigation location data and/or as positions of points of corners (CPs) on vehicle 100 and/or trailer TR, which CPs may be absolute or relative to other points on vehicle 100 and trailer TR, such as a hitch point (HP) located on vehicle 100, about which vehicle 100 and trailer TR articulate relative to one another during operation. Such DPs may include information defining points on vehicle 100 and trailer TR, in Cartesian and/or spherical coordinates, as well as the electronically representational polyhedrons or envelopes that substantially represent and enable electronic representations of vehicle 100 and trailer TR.”, Fig. 2, Fig. 2 shows the sensors 285 located on vehicle 100 between the first vehicle body and the second vehicle body);

Regarding Claim 7, it recites A device for autonomous driving control with substantially the same limitations as the method of claim 1 above and therefore is rejected for the same reason. Further Ferrer teaches A device for autonomous driving control (para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.” ).

Regarding Claim 10, it recites a device for autonomous driving control with substantially the same limitations as the method of claim 4 above and therefore is rejected for the same reason.

Regarding Claim 11, it recites a device for autonomous driving control with substantially the same limitations as the method of claim 5 above and therefore is rejected for the same reason.

Regarding Claim 12, it recites a device for autonomous driving control with substantially the same limitations as the method of claim 6 above and therefore is rejected for the same reason.

Regarding Claim 14 the combination of Ferrer, Rauh, and Carter teaches the method of claim 1, further Ferrer teaches A computer-readable storage medium, stored with a computer program, wherein, the method for autonomous driving control according to claim 1 is implemented when the program is executed(para [0051] line 1-7 : “The capabilities and configurations described in connection with any specific micro-processor-based controller as contemplated herein may also be embodied in one or more other controllers and distributed across more than one controller such that multiple controllers can individually, collaboratively, in combination, and cooperatively enable any such capability and configuration.”, para [0053] line 1-15 : “In further illustrations, PCM/MCM/BCM 135, VSC 140, VCS 145, CAN 150, and other controllers, may include one or more microprocessors or central processing units (CPU) in communication with various types of computer readable storage devices or media. Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and non-volatile or keep-alive memory (NVRAM or KAM). NVRAM or KAM is a persistent or non-volatile memory that may be used to store various commands, executable control logic and instructions and code, data, constants, parameters, and variables needed for operating the vehicle and systems, while the vehicle and systems and the controllers and CPUs are unpowered or powered off.”).

Regarding Claim 15, it recites An electronic device, comprising: 
a processor; and, 
a memory, used to store instructions to be executed by the processor with substantially the same limitations as the method of claim 1 above and is therefore rejected for the same reason. Further Ferrer teaches An electronic device, comprising: 
a processor (para [0051] line 1-7 : “The capabilities and configurations described in connection with any specific micro-processor-based controller as contemplated herein may also be embodied in one or more other controllers and distributed across more than one controller such that multiple controllers can individually, collaboratively, in combination, and cooperatively enable any such capability and configuration.”, para [0053] line 1-5 : “In further illustrations, PCM/MCM/BCM 135, VSC 140, VCS 145, CAN 150, and other controllers, may include one or more microprocessors or central processing units (CPU) in communication with various types of computer readable storage devices or media..”); and, 
a memory, used to store instructions to be executed by the processor (para [0053] line 1-15 : “In further illustrations, PCM/MCM/BCM 135, VSC 140, VCS 145, CAN 150, and other controllers, may include one or more microprocessors or central processing units (CPU) in communication with various types of computer readable storage devices or media. Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and non-volatile or keep-alive memory (NVRAM or KAM). NVRAM or KAM is a persistent or non-volatile memory that may be used to store various commands, executable control logic and instructions and code, data, constants, parameters, and variables needed for operating the vehicle and systems, while the vehicle and systems and the controllers and CPUs are unpowered or powered off.”)

Regarding Claim 18, it recites an electronic device for autonomous driving control with substantially the same limitations as the method of claim 4 above and therefore is rejected for the same reason.

Regarding Claim 19, it recites an electronic device for autonomous driving control with substantially the same limitations as the method of claim 5 above and therefore is rejected for the same reason.

Regarding Claim 20, it recites an electronic device for autonomous driving control with substantially the same limitations as the method of claim 6 above and therefore is rejected for the same reason.

Regarding Claim 21, the combination of Ferrer, Rauh, and Carter teaches the electronic device according to claim 15, further Carter teaches A vehicle, comprising: the electronic device according to claim 15 (para [0073] line 1-3 : “FIG. 8 is a block diagram illustrating a computer system upon which example processing systems of a self-driving tractor described herein may be implemented.”, para [0074] line 1-4 : “According to some examples, the computer system 800 may be implemented within a self-driving tractor with software and hardware resources such as described with examples of FIG. 3.”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668